 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobinson Chevrolet-Cadillac, Inc. and InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America, UAW, Local173. Case 30-CA-4178January 11, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on May 24, 1977, by Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America, UAW,Local 173, herein called the Union, and duly servedon Robinson Chevrolet-Cadillac, Inc., herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 30, issued a complaint and notice of hearingon June 16, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding. The Respondent failed to file an answer.On September 15, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 21,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentfailed to file a response to Notice To Show Causeand therefore the allegations of the Motion forSummary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations in234 NLRB No. 18the complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by the Board,unless good cause to the contrary is shown.The complaint and notice of hearing issued onJune 16, 1977, and duly served on Respondent,specifically states that unless an answer to thecomplaint is filed by Respondent within 10 days ofservice thereof "all of the allegations in the Com-plaint shall be deemed to be admitted to be true andshall be so found by the Board." According to theuncontroverted allegations of the Motion for Sum-mary Judgment, counsel for the General Counsel,not having received an answer to the complaint,contacted Respondent by letter dated September 8,1977, in which he informed Respondent that unlessan answer was received by September 12, 1977, aMotion for Summary Judgment would be filed. As ofSeptember 13, 1977, the date of the motion, Respon-dent has neither filed an answer nor asked for anextension of time in which to file an answer. OnDecember 5, 1977, counsel for the General Counselmoved the Board to grant the Motion for SummaryJudgment because the Respondent's failure to re-spond to the Board's Notice To Show Cause indicat-ed the Respondent's lack of concern for the law andthe Board's processes.Accordingly, under the rule set forth above, nogood cause having been shown for failure to file ananswer, the allegations of the complaint are deemedadmitted and are found to be true, and we shall grantthe Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, is engaged inthe retail and wholesale sale of cars at its Kenosha,Wisconsin, location. During the past calendar year, arepresentative period, Respondent had a gross vol-ume of sales in excess of $500,000. During the sameperiod, Respondent purchased and received goodsand materials valued in excess of $50,000 from firmslocated directly outside the State of Wisconsin.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.182 ROBINSON CHEVROLET-CADILLAC, INC.II. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aero-space and Agricultural Implement Workers of Amer-ica, UAW, Local 173, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The UnitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All new and used car salesmen employed bythe Employer, but excluding all office clericalemployees, service department and maintenanceemployees, parts-nonprofessional employees,guards and supervisors as defined in the Act.B. The Representative Status of the UnionSince August 22, 1974, the Union has been recog-nized as the exclusive collective-bargaining represen-tative of the aforesaid unit employees and theUnion's representative status has been recognized inthe collective-bargaining agreement executed byRespondent and the Union.C. The Respondent's Refusal To BargainSince on or about April 7, 1977, Respondent hasfailed and refused and continues to fail and refuse tobargain in good faith with the Union (1) by attempt-ing to cancel the collective-bargaining agreementbetween Respondent and the Union without servingthe proper 60-day notice upon the Union andwithout notifying the appropriate Federal and statemediation agencies as required by Section 8(d) of theAct, and (2) by withdrawing recognition from theUnion as the exclusive collective-bargaining repre-sentative of its employees in the aforesaid unit.Accordingly, we find that by the aforesaid conductthe Respondent has, since April 7, 1977, and at alltimes thereafter, refused to bargain collectively withthe Union as the exclusive representative of theemployees in the appropriate unit, and by suchrefusal Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom and thatit take certain affirmative action designed to effectu-ate the purposes and policies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Robinson Chevrolet-Cadillac, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, Local 173, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All new and used car salesmen employed bythe Employer, but excluding all office clerical em-ployees, service department and maintenance em-ployees, parts-nonprofessional employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since August 22, 1974, the above-named labororganization has been and now is the exclusiverepresentative of all employees in the aforesaidappropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of theAct.5. By refusing on or about April 7, 1977, tobargain in good faith with the above-named labororganization (1) by attempting to cancel the collec-tive-bargaining agreement between Respondent andsaid labor organization without serving the proper60-day notice upon the labor organization andwithout notifying the appropriate Federal and statemediation agencies as required by Section 8(d) of theAct, and (2) by withdrawing recognition from thesaid labor organization as the exclusive collective-bargaining representative of its employees in theappropriate unit, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(aX)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them in183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Robinson Chevrolet-Cadillac, Inc., Kenosha, Wis-consin, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Union,United Automobile, Aerospace and AgriculturalWorkers of America, UAW, Local 173 (1) byattempting to cancel the collective-bargaining agree-ment between Respondent and said labor organiza-tion without serving the proper 60-day notice uponthe labor organization and without notifying theappropriate Federal and state mediation agencies asrequired by Section 8(d) of the Act, and (2) bywithdrawing recognition from the said labor organi-zation as the exclusive collective-bargaining repre-sentative of its employees in the following appropri-ate unit:All new and used car salesmen employed bythe Employer, but excluding all office clericalemployees, service department and maintenanceemployees, parts-nonprofessional employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Recognize the above-named labor organizationas the exclusive representative of all employees in theaforesaid appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditions ofemployment, and honor and give effect to thecollective-bargaining agreement it attempted to can-cel without serving the proper 60-day notice upon theUnion and without notifying the appropriate Federaland state mediation agencies as required by Section8(d) of the Act.(b) Upon request, bargain with the above-namedlabor organization for a succeeding contract and, ifan understanding is reached, embody such under-standing in a signed agreement.(c) Post at its Kenosha, Wisconsin, location copiesof the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers of America,UAW, Local 173, (1) by attempting to cancel thecollective-bargaining agreement between the Em-ployer and said labor organization without serv-ing the proper 60-day notice upon the labororganization and without notifying the appropri-ate Federal and state mediation agencies asrequired by Section 8(d) of the Act, and (2) bywithdrawing recognition from the said labororganization as the exclusive collective-bargain-ing representative of the employees in the appro-priate unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL recognize the above-named labororganization as exclusive representative of allemployees in the appropriate unit with respect torates of pay, wages, hours, and other terms andconditions of employment, and honor and giveeffect to the collective-bargaining agreement weattempted to cancel without serving the proper60-day notice upon the labor organization andwithout notifying the appropriate Federal and184 ROBINSON CHEVROLET-CADILLAC, INC.state mediation agencies as required by Section8(d) of the Act.WE WILL, upon request, bargain with theabove-named labor organization for a succeedingcontract and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All new and used car salesmen employed bythe Employer, but excluding all office cleri-cal employees, service department and main-tenance employees, parts-nonprofessionalemployees, guards and supervisors as de-fined in the Act.ROBINSON CHEVROLET-CADILLAC, INC.185